                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RNS SERVICING, LLC,                              )
                                                 )
              Plaintiff,                         )      No. 17-cv-00108
                                                 )
       v.                                        )
                                                 )      Judge Edmond E. Chang
SPIRIT CONSTRUCTION SERVICES,                    )
INC., et al.                                     )
                                                 )
              Defendants.                        )

                           MEMORANDUM OPINION AND ORDER

       More than a decade ago, RNS Servicing’s predecessor-in-interest (IFC Credit

Corporation) entered into a settlement agreement that was supposed to be worth $3.9

million but later turned out to be worth nothing. RNS now alleges that Defendants

Spirit Construction, Steve Van Den Heuvel, and Sharad Tak fraudulently induced

IFC to enter into the agreement. R. 31, Am. Compl.1 As Defendants point out,

however, the alleged fraud occurred back in 2007, which they argue is way beyond

the scope of any relevant statute of limitations that might govern this case. Naturally,

the parties now dispute when exactly the claims against Defendants accrued and

started the ticking of the limitations clock. Defendants argue that IFC should have

known about the alleged fraud back in 2007 or 2008 at the latest, while RNS

maintains that the limitations period did not start running until 2016.




       1Citation to the docket is “R.” followed by the entry number and, when necessary, the
relevant page or paragraph number.

                                             1
       The statute of limitations issue was first raised at the pleading stage, but the

Court held off on ruling until the parties were given an opportunity to engage in

limited discovery on the issue. R. 51. Now that discovery on this issue is complete,

the parties have filed cross-motions for summary judgment on the limitations

question only. R. 64; R. 76. For the reasons discussed below, RNS’s motion is denied,

and the Defendants’ motion is granted: the case was untimely filed and is dismissed.

                                      I. Background

       The facts narrated below are undisputed unless otherwise noted.2 In 2005, IFC

Credit Corporation, an equipment-lease finance company, entered into a series of

lease agreements with a group of tissue-paper manufacturing companies. R. 65,

DSOF ¶¶ 10, 12. These tissue-paper manufacturing companies were all operated by

an individual named Ron Van Den Heuvel. Id. ¶ 14. For the sake of convenience, the

companies will collectively be referred to as the “Ron Companies.”

       Unfortunately, the Ron Companies soon defaulted on the leasing agreements;

IFC sued the Ron Companies for breach of contract; and then IFC and Ron tried to

work out various settlement agreements. DSOF ¶¶ 14-18. This initial settlement

process proved largely unsuccessful until Ron enlisted the help of his brother, Steve

Van Den Heuvel. Long story short, IFC eventually agreed to settle its claims against

the Ron Companies for a total of $23.9 million. Id. ¶¶ 23, 29-30. The bulk of the



       2Citations to the parties’ Local Rule 56.1 Statements of Fact are identified as follows:
“DSOF” for the Defendants’ Statement of Facts [R. 65]; “Pl.’s Resp. DSOF” for RNS’s response
to the Defendants’ Statement of Facts [R. 75]; “PSOF” for RNS’s Statement of Additional
Facts [R. 75]; and “Defs.’ Resp. PSOF” for the Defendants’ response to RNS’s Statement of
Additional Facts [R. 85].
                                              2
settlement would be paid upfront,3 while the remaining $3.9 million would be paid to

IFC in monthly installments. Id. ¶¶ 23, 28.

       Here is where Steve comes in. Steve owned a construction company called

Spirit Construction. DSOF ¶ 2. And while all of this was going on, Spirit had entered

into a construction deal with another company called ST Paper I, which was owned

by an individual named Sharad Tak. Id. ¶¶ 3, 19. Pursuant to this deal, Steve and

Tak had apparently executed four contracts for Spirit to perform engineering

procurement and construction work for ST Paper I. Id. ¶ 19. These will be referred to

as the EPC Contracts. The EPC Contracts were supposed to be lucrative; RNS alleges

that each contract was represented to be worth at least $200 to $400 million. R. 75,

PSOF ¶ 6. The plan was for Spirit to hire the Ron Companies as subcontractors on

the four EPC projects. DSOF ¶ 26. That meant the Ron Companies would work on

the EPC projects in exchange for subcontractor payments, which could then be used

by the Ron Companies to pay back IFC. Indeed, the Ron Companies explicitly

assigned to IFC their right to receive the first $3.9 million in subcontractor payments

under the EPC Contracts. Id. ¶ 28. According to Ron, the EPC Contracts would be

funded within a few weeks. R. 75, Pl.’s Resp. DSOF ¶ 37.

       What really cinched the deal was that Spirit and Steve also signed a separate

agreement to make the EPC subcontractor payments directly to IFC until Ron’s $3.9



       3
        This upfront portion of the settlement payment was technically split between two
other lenders (Fortress and George Washington State Bank); it did not go to IFC. Pl.’s Resp.
DSOF ¶ 33. IFC had previously transferred to Fortress and GWS Bank certain rights to lease
payments from the Ron Companies, which is why Fortress and GWS Bank were part of the
ultimate settlement agreement with Ron. DSOF ¶¶ 11, 14.

                                             3
million debt had been paid off. DSOF ¶ 30. So instead of Spirit paying Ron and then

Ron paying IFC, Spirit would just directly pay IFC. Also, Spirit and Steve

acknowledged in writing that the Ron Companies were indeed subcontractors in

connection with the EPC Contracts; they would receive more than $3.9 million in

subcontractor payments; and the EPC Contracts were in full force and effect. Id. ¶¶

26-30. Around this same time, IFC also received in-person assurances about the EPC

Contracts from Tak. Specifically, Tak met with IFC’s CEO (Rudy Trebels) and CFO

(Marc Langs) and confirmed that he and Steve had in fact executed the EPC

Contracts; he fully intended to build the four projects contemplated by the four EPC

Contracts; the EPC Contracts would be sufficiently financed; and finally, the Ron

Companies would be hired as subcontractors under the EPC Contracts. Id. ¶¶ 31-32.

      The parties dispute whether IFC ever reviewed the four EPC Contracts

themselves before entering the settlement agreement. According to RNS, Defendants

refused to allow IFC to access the EPC Contracts because of “regulatory and

confidentiality concerns.” PSOF ¶¶ 8, 12. Defendants, on the other hand, maintain

that IFC was given access to the contracts. R. 85, Defs.’ Resp. PSOF ¶ 12. In any

event, IFC apparently believed that the Ron Companies would have access to ample

income via the EPC Contracts, which is why IFC agreed to formally settle its claims

against the Ron Companies in March 2007.

      But the money did not start pouring in. By June 2007, Ron had still not yet

made a single payment. DSOF ¶ 33; Pl.’s Resp. DSOF ¶ 33. So, in September 2007,

IFC initiated its second lawsuit against Ron, this time for breaching the settlement



                                         4
agreement and misrepresenting the funding status of the EPC Contracts. Id. ¶ 34. In

the complaint, IFC also named Spirit as a defendant, seeking a preliminary

injunction prohibiting Spirit from making any direct payments to the Ron Companies

until IFC’s $3.9 million debt had first been paid off. Id.

      The second case eventually proceeded to discovery and then summary

judgment. In support of summary judgment, Marc Langs (IFC’s CFO) signed an

affidavit in which he stated that “IFC would not have agreed to allow [the Ron

Companies] a ten-month payment schedule if we had known that the EPC Contracts

were not going to be funded for many months (to our knowledge, the EPC Contracts

are still not funded.) Nor would IFC have allowed [the Ron Companies] a ten-month

payment schedule if we knew that those companies were not going to receive

‘substantial payments’ under the EPC Contracts.” DSOF ¶ 37.

      In 2009, the judge presiding over the second case ultimately denied IFC’s

motion for summary judgment on its injunctive-relief claim against Spirit and

granted Spirit’s summary judgment motion against that same claim. PSOF ¶ 14. (IFC

did prevail on its claims against the Ron Companies, Pl.’s Resp. DSOF ¶ 40, but as a

practical matter IFC could not collect on the judgment.) In the order denying

summary judgment against Spirit, the court explained that IFC did not have

standing for its claim against Spirit, because Spirit had not yet breached its

obligations under the settlement agreement. DSOF ¶ 40; Pl.’s Resp. DSOF ¶ 40.

Spirit’s contractual obligation was to pay IFC once Ron started working as a

subcontractor on the EPC Contracts, but because the EPC projects had not yet begun,



                                            5
it was premature for IFC to claim that Spirit was withholding subcontractor

payments from IFC. Id.

      This was the end of the dispute for a while. According to IFC, its lawyers

reviewed the summary judgment order and decided that (1) IFC could not in good

faith appeal the order and (2) IFC did not have “standing” to make any claim against

Spirit, including fraud. PSOF ¶ 15. But there was another reason the dispute ended

in 2009. As Marc Langs later testified, the 2007 lawsuit against Ron and Spirit was

only the “first step” of a longer “process to look at and go back and find out what

happened” with the Ron transaction. Pl.’s Resp. DSOF ¶ 41. Unfortunately for IFC,

though, this investigatory process was “interrupted” in 2009, when IFC was forced to

file for Chapter 7 bankruptcy. Id.; PSOF ¶ 17. During the bankruptcy process, Trebels

and Langs resigned, PSOF ¶ 18, and then the Bankruptcy Trustee hired RNS

Servicing to come in and help with the IFC liquidation, DSOF ¶ 44.

      Over the next six or so years, RNS worked on collecting on IFC’s outstanding

equipment-lease accounts. PSOF ¶ 20. At some point in 2010, RNS became aware of

the outstanding court judgment against the Ron Companies. Id. ¶ 21. And then in

2014, RNS actually purchased all of IFC’s rights under the settlement agreement

with the Ron Companies. DSOF ¶ 45. But it is undisputed that at no point during

this six-year period did RNS or the IFC Bankruptcy Trustee look into potential legal

claims against Spirit, Steve, or Tak. PSOF ¶¶ 21-22.

      That all changed in 2016. At that point, seven years after the bankruptcy and

nine years after the initial alleged misrepresentations had been made, RNS reached



                                         6
out to Marc Langs, IFC’s former CFO. Specifically, RNS hired Langs to serve as an

independent consultant to assist RNS in enforcing the earlier judgment against Ron.

PSOF ¶ 25. In connection with this project, RNS gave Langs access to “voluminous

documentation” from the IFC bankruptcy estate to review, and Langs in turn filled

RNS in on the story of the 2007 settlement discussions with Ron, including the

representations that Spirit and Steve made about the EPC Contracts, as well as the

meeting about the EPC Contracts with Tak. Id. ¶ 28.

      After Langs was brought onboard by RNS to investigate the Ron transaction,

he decided to follow up on the status of the EPC Contracts. So, in March 2016, Langs

called Steve. PSOF ¶ 30. Steve told Langs that the EPC projects had never been built.

Id. That same month, Langs also emailed Tak; during their email exchange, Tak

revealed that the EPC Contracts had been “frivolous” all along. DSOF ¶ 49. Finally,

Langs met with Steve in person, which is when Steve confirmed that the EPC

Contracts had never been funded but reiterated that he still hoped the projects would

go forward in the future. PSOF ¶ 36.

      It was shortly after these conversations that RNS retained counsel and began

pursuing the current litigation against the Defendants. PSOF ¶ 37. In January 2017,

RNS (as the successor-in-interest to IFC) filed its original complaint alleging various

fraud claims against Spirit and Steve, R. 1, and in September 2017, RNS filed an

amended complaint adding Tak as a defendant. R. 31. Against all Defendants, RNS

alleges fraudulent inducement, negligent misrepresentation, and civil conspiracy, as

well as claims under the Illinois Consumer Fraud Act.



                                          7
                                II. Standard of Review

       Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating

summary judgment motions, courts must “view the facts and draw reasonable

inferences in the light most favorable to the” non-moving party. Scott v. Harris, 550

U.S. 372, 378 (2007) (cleaned up).4 The Court “may not weigh conflicting evidence or

make credibility determinations,” Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d

697, 704 (7th Cir. 2011) (cleaned up), and must consider only evidence that can “be

presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2).

The party seeking summary judgment has the initial burden of showing that there is

no genuine dispute and that they are entitled to judgment as a matter of law.

Carmichael v. Vill. of Palatine, 605 F.3d 451, 460 (7th Cir. 2010); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). If this burden is met, the adverse party

must then “set forth specific facts showing that there is a genuine issue for trial.”

Anderson, 477 U.S. at 256.




       4
        This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                              8
                                    III. Analysis

      IFC argues that it only agreed to settle its claims against the Ron Companies

because it believed—based on the alleged misrepresentations by Spirit, Steve, and

Tak—that the EPC Contracts would be a valuable revenue stream for the Ron

Companies. When that turned out to not be true, IFC initiated this current fraud

lawsuit against Spirit, Steve, and Tak. But before getting to the merits of these fraud

claims, the parties dispute whether this case was brought on time under the relevant

statutes of limitations.

      There is no dispute that the alleged misrepresentations by Spirit, Steve, and

Tak were made in 2007. There is also no dispute that the statute of limitations for

RNS’s common law fraud and civil conspiracy claims is five years, 735 ILCS 5/13-205,

while the statute of limitations for the ICFA claim is three years, 815 ILCS

505/10a(e). Meanwhile, the complaint (naming Spirit and Steve) and amended

complaint (adding claims against Tak) in this case were both filed in 2017. So, at first

glance, RNS’s claims would seem to fall outside of the statutes of limitations. RNS

resists this conclusion, and the Court now turns to RNS’s arguments.

                                 A. Discovery Rule

      RNS first argues that the discovery rule should apply. Under Illinois law, the

discovery rule “delays the start of the limitations period until the claimant knew or

reasonably should have known of the injury and that the injury was wrongfully

caused.” Am. Family Mut. Ins. Co. v. Krop, 120 N.E.3d 982, 987-88 (Ill. 2018). This is

also called inquiry notice, and what it means is that the statute of limitations starts



                                           9
to run when the plaintiff “is under an obligation to inquire further to determine

whether an actionable wrong was committed.” Knox College v. Celotex Corp., 430

N.E.2d 976, 980 (Ill. 1981) (cleaned up). Inquiry notice is different from actual notice;

the plaintiff does not need to know every fact about the injury in order for the statute

of limitations to start running. For instance, the plaintiff does not necessarily have

to know the identity of every potential wrongdoer. Wells v. Travis, 672 N.E.2d 789,

793 (Ill. App. Ct. 1996) (“Knowledge that an injury has been ‘wrongfully caused’ does

not mean knowledge of a specific defendant’s negligent conduct.”). So, here, the

question is: at what point did IFC either realize, or have reason to realize, that the

status of the EPC Contracts had been misrepresented?

      Defendants naturally argue that IFC knew or reasonably should have known

about its potential claims against them in 2007, when it first realized that Ron was

not making any payments on the settlement agreement. R. 67, Defs.’ Br. at 11. That

alone should have put IFC on notice that Ron did not have access to the EPC Contract

revenue that Defendants said he had access to, which in turn meant that Defendants,

who vouched for Ron having access to ample revenue, might have lied to IFC too. In

the alternative, Defendants argue that even if IFC did not suspect the alleged fraud

in 2007, then IFC was definitely on inquiry notice (at the very least) by the following

year, as evidenced by several of IFC’s litigation positions during the lawsuit. Id. at

12. For instance, in 2008, IFC wrote in its motion for summary judgment against the

Ron Companies and Spirit that “[a]ccording to Spirit Construction’s president,

neither [of the Ron Companies] were ever seriously considered by Spirit Construction



                                           10
to be likely subcontractors in connection with the construction contracts. In any

event, those construction contracts are still not funded.” DSOF ¶ 38. In support of

that same motion, Marc Langs also submitted an affidavit stating that “IFC would

not have agreed to allow [the Ron Companies] a ten-month payment schedule if we

had known that the EPC Contracts were not going to be funded for many months.”

Id. ¶ 37. And finally, in October 2008, IFC also filed a motion to strike in which it

referenced “the fraud committed by Spirit Construction to induce IFC to enter into

the Settlement Agreement” and the fact that “notwithstanding its statement to IFC,

Spirit Construction never intended to engage [the Ron Companies] in connection with

the EPC Contracts.” Id. ¶ 39.

      RNS, for its part, contends that there was no reason for IFC to suspect fraud

on the part of the Defendants until March 2016, when Tak revealed for the first time

over email that the EPC Contracts were “frivolous.” R. 76, Pl.’s Resp. Br. at 2.

According to RNS, none of its litigation positions in the 2007 lawsuit matter because

the 2007 lawsuit targeted an entirely different injury than the injury at issue in this

current case. Id. at 3. Specifically, the 2007 lawsuit was supposedly all about Ron

failing to make installment payments pursuant to the settlement agreement, as well

as alleged misrepresentations by Ron pertaining to when the EPC Contracts would

be funded. Id. at 5. This case, on the other hand, is specifically about the

misrepresentations that Spirit, Steve, and Tak allegedly made about the EPC

Contracts. Id. And with regard to the specific litigation statements Defendants point

to as evidence that IFC knew Spirit had made misrepresentations, RNS explains that



                                          11
many of those statements were based on a confusing series of misunderstandings

about a contract that IFC’s counsel had shown Steve during his April 2008 deposition;

Steve had apparently made some representation about that contract being an EPC

Contract and then backtracked on his words later in the deposition. Id. at 6-7.

      But even if IFC had only accused Spirit of lying based on a misunderstanding

about documents shown during a deposition, that does not change the fact that, from

a broader perspective, IFC indisputably suspected that Spirit was lying about

something. Based on that suspicion, IFC had an obligation to investigate Spirit and

the other Defendants. Specifically, when IFC realized that Ron was not making

payments under the settlement agreement, IFC was on notice that a number of things

could have gone wrong. For instance, it was possible that Ron simply lied about how

long it would take for the contracts to be funded. And indeed, IFC picked up on that

possibility and brought the 2007 lawsuit against Ron. But IFC should have also

investigated whether anyone else who made representations about the EPC Contracts

also lied. It took no extraordinary business or legal acumen to know that more

investigation was needed. For instance, if the contracts would not be funded in just a

few weeks, as Ron has said, then how long would it actually take for them to be

funded? When were the four projects supposed to start? At what point were the Ron

Companies supposed to get paid under the contracts? Were the Ron Companies in

fact hired as subcontractors? Were the contracts worth as much as IFC thought they

were worth? IFC apparently did not ask any of those basic questions.




                                         12
      So, even accepting as true RNS’s allegations that IFC had no actual knowledge

that Spirit, Steve, or Tak had misrepresented the status of the EPC Contracts in 2007

or 2008, that does not mean IFC could not have been on inquiry notice. And RNS puts

far too much stock in the distinction between the 2007 fraud claims against Ron and

the current fraud claims against the Defendants. Yes, the lawsuit technically and

initially targeted only Ron. See Pl.’s Resp. Br. at 5. But RNS has not provided a

convincing explanation for why IFC did not investigate whether Spirit, Steve, and

Tak also lied when it first suspected that Ron had lied about the status of the EPC

Contracts. At that point, IFC knew that Spirit, Steve, and Tak had also made

representations about the EPC Contracts. Just because those representations did not

come from Ron does not mean that IFC had no obligation to investigate those other

speakers and statements.

      For these reasons, the Court concludes that RNS was on inquiry notice of the

fraud claims against Defendants by 2007, when it filed its lawsuit against the Ron

Companies and Spirit, and by 2008 at the very latest, as evidenced by its litigation

positions in that lawsuit. Thus, the claims are barred by the three- and five-year

statutes of limitations unless one of the tolling exceptions raised by RNS applies.

                               B. Equitable Tolling

      On tolling, RNS first asserts that even if the claims did accrue back in 2007 or

2008, they were equitably tolled for seven years between 2009 and 2016 because of

the previous court’s 2009 summary judgment ruling that IFC “lacked standing to

assert its claim for injunctive relief against Spirit—which was based on Spirit’s



                                          13
alleged misrepresentations in this case.” Pl.’s Resp. Br. at 17. “While equitable tolling

is recognized in Illinois, it is rarely applied.” Am. Family Mut. Ins. Co. v. Plunkett, 14

N.E.3d 676, 681 (Ill. App. Ct. 2014). In order for equitable tolling to apply, a plaintiff

must have (1) pursued its rights diligently and (2) been prevented from filing on time

by some extraordinary circumstance. Holland v. Florida, 560 U.S. 631, 649 (2010).

“Extraordinary barriers include legal disability, an irredeemable lack of information,

or situations where the plaintiff could not learn the identity of proper defendants

through the exercise of due diligence.” Plunkett, 14 N.E.3d at 681 (cleaned up).

      Here, RNS argues that the previous court’s 2009 summary judgment was

precisely that—an extraordinary circumstance that prevented IFC from asserting its

fraud claims against Defendants at that time. But this argument is wrong. The

previous court did not hold that IFC had no standing to pursue any fraud claims

against Spirit. Rather, the previous court held that IFC had no standing to pursue a

contract claim against Spirit. See IFC Credit Corp. v. Tissue Prod. Tech. Corp., 2009

WL 901009, at *10 (N.D. Ill. Mar. 31, 2009) (“Presently, a breach has not occurred

nor has IFC presented evidence that a breach is likely to occur in the near future.”).

To the extent that IFC in that lawsuit was merely trying to ensure that Spirit held

up its end of the deal under the settlement agreement—that is, make sure all

subcontractor payments owed to Ron were funneled to IFC instead—then the court

was correct in holding that Spirit had not yet breached that agreement. But there

was nothing in the 2009 summary judgment ruling preventing IFC from bringing a

new lawsuit (or adding a claim) against Spirit (and Steve and Tak) alleging that they



                                           14
fraudulently misrepresented the status or existence of the EPC Contracts in the first

place. Moreover, even if the previous court had somehow opined on IFC’s ability to

bring fraud claims against Defendants, there was nothing preventing IFC from

appealing that decision. Thus, the 2009 summary judgment ruling does not constitute

an extraordinary circumstance that would warrant equitable tolling.

      The diligence requirement has also not been met. As the Defendants point out,

“the only thing preventing the discovery of the purportedly revelatory information

Langs learned from Tak in the March 2016 email exchange sooner was [IFC’s] own

lack of diligence.” Defs.’ Br. at 16. Well before March 2016, IFC could have resorted

to the court to examine the four EPC Contracts themselves, considering how central

they were to the entire $3.9 million settlement agreement. According to RNS, IFC

asked Defendants for the contracts, and Defendants refused on supposed

confidentiality and regulatory grounds. PSOF ¶ 1. (Defendants dispute this fact.

Defs.’ Resp. PSOF ¶ 1.) But even if that happened (as the Court assumes it did to

view the evidence in RNS’s favor), IFC did not have to stop there. IFC could have

issued a formal discovery request or subpoena for the contracts, and if that did not

work, IFC could have then filed a motion to compel production of the contracts. Given

the gravity of the situation and the fact that IFC knew Ron was not making

payments, IFC should have done more than continue to rely on the “good business

reputations” of the Defendants.

      Finally, even if the claims had somehow been equitably tolled starting in 2009,

there is no explanation for why a tolling period of seven years is justified in this case.



                                           15
Accepting RNS’s allegations as true, then the only reason RNS discovered the fraud

claims against Defendants was because of Tak’s email revealing that the EPC

Contracts had been “frivolous.” The Tak email only came about because Marc Langs,

in March 2016, decided to reach out to Tak to ask about the EPC Contracts. But why

did RNS (and Marc Langs) wait until 2016 to reach out to Tak and Steve? IFC surely

could have asked Tak and Steve that same question in 2007, or 2008, or even 2009.

The bankruptcy proceeding is no excuse for a seven-year delay, nor are the

subsequent resignations of Trebels and Langs; there is nothing extraordinary about

executives leaving a company. Allowing those sorts of excuses as grounds for

equitable tolling would break the dam wide open to tolling, contrary to Illinois law.

Equitable tolling is not applicable to this case.

                            C. Fraudulent Concealment

      Finally, RNS argues that Defendants “fraudulently concealed the true

‘frivolous’ nature” of the EPC Contracts. R. 87, Pl.’s Reply Br. at 8. Under Illinois law,

if a person conceals their liability for an action from the injured party, the statute of

limitations is extended five years from the date of discovery. 735 ILCS 5/13-215. But

the fraudulent-concealment exception only applies if the defendant took “affirmative

acts or representations calculated to lull or induce a claimant into delaying filing of

his or her claim, or to prevent a claimant from discovering a claim.” Orlak v. Loyola

Univ. Health Sys., 885 N.E.2d 999, 1009 (Ill. 2007) (emphasis added). In fraud cases

like this one, the “acts constituting fraudulent concealment are distinct from the acts

that make the underlying conduct fraudulent.” Saleh as Tr. of Nabil Saleh M.D. LTD



                                           16
Pension Plan v. Merch., 2019 WL 1331788, at *7 (N.D. Ill. Mar. 25, 2019) (citing

Gredell v. Wyeth Labs., Inc., 803 N.E.2d 541, 548-49 (Ill. App. Ct. 2004)).

      Here, RNS argues that the Defendants fraudulently concealed IFC’s claims

when they refused to let IFC review the EPC Contracts “because regulatory concerns

required Spirit and Tak to keep them confidential while Tak was seeking financing

for the projects.” Pl.’s Reply Br. at 9. IFC apparently did not push this point, because

of the “good business reputations” of Defendants. Id. As explained above, however,

the mere fact that Defendants refused to let IFC examine the EPC Contracts due to

supposed regulatory concerns does not warrant any sort of tolling of the statute of

limitations. Here, even if the Defendants did lie about the regulatory concerns, that

does not amount to fraudulent concealment of IFC’s claims.

      It is true that the EPC Contracts themselves might have provided valuable

evidence that would have helped IFC prove that Defendants misrepresented the

status of the contracts. But in terms of discovering the potential fraud claim in the

first place, IFC did not need to see the actual EPC Contracts to suspect that

something might have been wrong with Defendants’ representations. It is notable,

for instance, that IFC thought to ask Defendants to examine the EPC Contracts in

the first place. After all, if IFC truly had no idea that there was any problem with the

status or existence of the EPC Contracts, then IFC would not have asked to see them.

But the fact that IFC did ask Defendants to examine the contracts shows that IFC

knew that the contracts themselves (or the lack thereof) would shed some light on

why Ron had not been making settlement payments. And then Defendants’ stubborn



                                          17
resistance to handing over the contracts should have in itself been a red flag for IFC.

Lastly, IFC took no steps to formally compel the Defendants to disclose the contracts,

so IFC itself did not reasonably pursue the inquiry.

      In short, even if Defendants committed a fraudulent act by lying about why

they could not allow IFC to examine the EPC Contracts, that act of fraud did not do

anything to prevent IFC from suspecting, investigating, and litigating its potential

claims against Defendants. Thus, the fraudulent concealment exception does not

apply here either.

                                   IV. Conclusion

      For the reasons discussed above, RNS’s claims are barred by the statutes of

limitations. RNS’s motion for summary judgment is thus denied, and Defendants’

motion for summary judgment is granted. The status hearing of April 29, 2020 is

vacated, and the Court will enter final judgment.


                                                       ENTERED:



                                                             s/Edmond E. Chang
                                                       Honorable Edmond E. Chang
                                                       United States District Judge


DATE: March 25, 2020




                                          18
